This office action is in response to Applicants’ amendments/remarks received April 9, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4-5, 11-17, 19 are canceled.  Claims 1-3, 6-10, 18, 20-24 are under consideration.

Priority:  This application is a 371 of 	PCT/JP2017/024857, filed July 6, 2017, which claims benefit of foreign application JP 2016-134478, filed July 6, 2016.  A copy of the foreign priority document has been received in this application on January 7, 2019, and is not in the English language.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 20130338342; IDS 05.27.20, previously cited) in view of Haruki et al. (2015 Scientific Reports 5, 12778:  pages 1-9; IDS 01.07.19, previously cited) and/or Tomita et al. (2013 Biomacromolecules 14:  1816-1825; IDS 01.07.19, previously cited), and Kaneda et al. (2014 Artificial Organs 38(8):  650-655).  It is noted that instant claim 1 and its dependent claims are product claims drawn to a therapeutic agent comprising a hemoglobin-albumin complex wherein albumin serving as a shell is bound to hemoglobin serving as a core by a cross-linker, wherein the number of albumin bound to the hemoglobin by the cross-linker is 2 to 5, regardless of the intended uses of the therapeutic agent recited in the instant claims.
Komatsu et al. disclose a hemoglobin-albumin complex having hemoglobin as the core, and albumin as the shell bound through a cross-linker to the hemoglobin, wherein the number of the albumin is 1 to 7 (at least p. 10-11, claims 1, 5).  Komatsu et al. disclose the cross-linker is at least one selected from the group consisting of compounds having the general formulae (1) to (3) and chemical formula (I) (at least p. 11 claims 8-9).  Komatsu et al. disclose the isoelectric point of the hemoglobin-albumin complex is 4.7 to 6.5 (at least paragraph 0095).  Therefore, Komatsu et al. can be deemed to disclose a hemoglobin-albumin complex that is structurally the same as the claimed therapeutic agent comprising a hemoglobin-albumin complex.  Komatsu et al. disclose the hemoglobin-albumin complex can be used as a highly safe transfusion substitute when administered to an organism, including an oxygen supplying solution to an ischemic site (at least paragraph 0179).  Komatsu et al. do not explicitly teach the average diameter of the hemoglobin-albumin complex. 

3), where the cross-linker is SMCC (N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate), where the HemoAct solution has a [Hb] concentration of 5.0 g/dL, in PBS, pH 7.4, and pI = 5.1 (at least p. 2).  Therefore, Haruki et al. can be deemed to disclose hemoglobin-albumin complexes that are structurally the same as the complexes of Komatsu et al.  Haruki et al. also disclose administering a dose of 40 mg/kg (at least p. 7).  Haruki et al. disclose the HemoAct solution was prepared to previously reported procedures (at least p. 6), citing at least ref. 19 to Tomita et al. 2013. 
 It is disclosed in Tomita et al. that diameters of Hb-HSAm clusters increase by the number of adjacent HSA entities, where it is disclosed Hb-HSA3 and Hb-HSA4 have diameters including 8.4 and 9.9 (p. 1819-1820).  
The cited art reference above do not explicitly teach a dose of from 200 mg to 700 mg.
Kaneda et al. disclose administering liposome-encapsulated hemoglobin for oxygen delivery in the treatment of cerebral ischemia (p. 650).  In rats with permanent middle cerebral artery occlusion, administering the hemoglobin complexes at a dose of 300 mg Hb/kg after the onset of cerebral ischemia significantly reduced cerebral infarct volume (p. 650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed therapeutic agent comprising a hemoglobin-albumin complex wherein albumin is bound to a hemoglobin core via a cross-linker, wherein the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate, the average number of human serum albumin is 3, wherein an average diameter of the hemoglobin-albumin complex is 30 nm or less (i.e. 10 nm), has an isoelectric point of from 4.7 
Regarding instant claims 2-3, 6-10, 20, 24, it is noted that the limitations recited in the claims are intended uses of the hemoglobin-albumin complex.  The claims are still drawn to a therapeutic agent comprising the hemoglobin-albumin complex, regardless of the intended uses recited in the instant claims.  As noted above, the cited prior art (Komatsu et al., Haruki et al. and/or Tomita et al.) disclose a hemoglobin-albumin complex that is structurally the same as the claimed therapeutic agent comprising a hemoglobin-albumin complex.
Regarding instant claim 18, Komatsu et al. disclose the cross-linker is at least one selected from the group consisting of compounds having the general formulae (1) to (3) and chemical formula (I) (at least p. 11 claims 8-9).
m clusters increase by the number of adjacent HSA entities, where it is taught Hb-HSA3 and Hb-HSA4 have diameters including 8.4 and 9.9 (p. 1819-1820).  Tomita et al. also appear to disclose the hemoglobin-albumin complexes of Komatsu et al. and disclose [Hb] concentration of 5.0 g/dL, in PBS, pH 7.4.
Therefore, Komatsu et al. can reasonably be deemed to disclose the claimed hemoglobin-albumin complex in PBS pH 7.4, wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin, the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate, the average number of human serum albumin is 3, hemoglobin concentration is 5 g/dL, particle diameter is approximately 10 nm (instant claim 22).
Regarding instant claim 21, Komatsu et al. disclose the hemoglobin-albumin complex in PBS pH 7.4, wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin (at least example 15) and used as a highly safe transfusion substitute when administered to an organism, including an oxygen supplying solution to an ischemic site (at least paragraph 0179).  Therefore, it would have been obvious that the albumin administered can be from the same species as the subject that is to be treated.
Regarding instant claim 23, it is disclosed that at doses over 60 mg Hb/kg, the reduction of the size of the cerebral infarct volume was especially statistically significant in the cortical region (Kaneda et al. p. 653).  Therefore, it would have been obvious to arrive at the claimed dose of 80 mL/kg/h administered for 5 minutes at a site where ischemia has occurred in the rat 

Reply:  In view of Applicants’ amendments/remarks, the previous 102(a)(1) and 103 rejections have been withdrawn.  However, the claims remain unpatentable under a new 103 rejection for the reasons noted above.
Applicants assert that limitations from canceled claim 11 (a narrower range) have been incorporated into independent claim 1.  Further, the average particle diameter and the isoelectric point of the hemoglobin-albumin complex have been narrowly specified.  Applicants assert that it is advantageous for the average particle diameter of the hemoglobin-albumin complex to be 30 nm or less (application publication paragraphs 0110 and 0111) and the isoelectric point to be in the range 4.0 to 6.5, making it difficult for the hemoglobin-albumin complex to leak out of the blood vessels; in such a way, the hemoglobin-albumin complex functions as a safe blood cell substitute.  Applicants’ remarks are not persuasive.
As noted above, the cited art references Komatsu et al. and/or Haruki et al./Tomita et al. disclose hemoglobin-albumin complexes that are structurally the same as the claimed therapeutic agent comprising a hemoglobin-albumin complex.   

Haruki et al./Tomita et al. disclose the hemoglobin-albumin complexes have diameters including 8.4 and 9.9 and a pI = 5.1 (see the 103 rejection above).
Therefore, Applicants’ remarks regarding advantageous properties are not persuasive because the prior discloses hemoglobin-albumin complexes that are structurally the same as the claimed therapeutic agent comprising a hemoglobin-albumin complex and comprising the asserted advantageous properties.
Regarding Applicants’ remarks regarding the narrower range of 200 mg to 700 mg, as noted above, it is disclosed that in rats with permanent middle cerebral artery occlusion, administering liposome-encapsulated hemoglobin complexes at a dose of 300 mg Hb/kg after the onset of cerebral ischemia significantly reduced cerebral infarct volume (Kaneda et al. p. 650).
It is disclosed that the hemoglobin-albumin complex is highly safe, including as an oxygen supplying solution to an ischemic site (Komatsu et al. paragraph 0179) and is an alternative to oxygen carriers having hemoglobin encapsulated in liposome (paragraph 0010).
Therefore, it would have been obvious to arrive at the claimed dose range of 200 to 700 mg per 1 kg weight by routine experimentation for the hemoglobin-albumin complex for administration to treat ischemia in a rat model having occlusion of the middle cerebral artery, because it is highly safe and an alternative to liposome-encapsulated hemoglobin.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Marsha Tsay/Patent Examiner, Art Unit 1656